Title: Cabinet Opinion on Relations with France and Great Britain, 7 September 1793
From: Cabinet
To: Washington, George


          
            At a meeting at the Presidents
            Sep. 7. 1793.
          
          A circular letter from the Secretary of state to the Consuls & Vice Consuls of
            France, informing them that their Exequaturs will be revoked if they repeat certain
            proceedings, also one to mister Genet covering a copy of the letter of the Secretary of
            state to mister Gouverneur Morris desiring the recall of mister Genet, were recd &
              approved.
          A letter from the Governr of Georgia to the Secy of state dated Aug. 21. 1793 was read,
            communicating the demand by the Vice Consul of France in Georgia of certain individuels
            under prosecution in a court of justice. it is the opinion that he be answered that the
            law must take it’s course.
          A Memorial from mister Hammond dated Sep. 6. complaining of the capture of the British
            brig the William Tell by the French brig le Cerf, within the limits of the protection of
            the U.S. and the refusal of the French minister & Consul to have the prize delivered
            into the hands of a marshal charged with process from a court to arrest her, was recd.
            it is the opinion that a letter be written to mr Genet calling for evidence in the cases
            of the vessels heretofore reclaimed & not yet finally decided on, & which were
            permitted to remain in the hands of the French Consuls in the meantime, informing him
            that the letter of June 25. was not intended to authorize opposition to the officers, or
            orders, of courts respecting vessels taken within the limits of our protection. that
            therefore the brig William Tell ought to be delivered into the hands of the officer
            charged to arrest her, and that in the event of the court’s deciding
            that it has no jurisdiction of the case, as in that of the ship William whereon the
            letter of June 25. was written, she may again be replaced in the Consul’s hands till the
            Executive shall have decided thereon.
          A letter from Lt Govr Wood dated Aug. 29. stating that the French vessel the Orion was
            arrived in Norfolk & had brought in the Sans Culottes as a prize, and doubting
            whether from the particular circumstances of this prize she came within the generel
            orders heretofore given. it is the opinion that the situation of the Sans culottes is
            the same in respect to England & France as any other French vessel not fitted in our
            ports, and therefore that the Orion is within the 17th article of our treaty & the
            rules heretofore given on the subject.
          A Memorial from mister Hammond dated Sep. 4 was recd complaining of the long stay of a
            French fleet in New-York, that a regular succession of them appears to be appointed for
            cruizing on the coasts, that a jurisdiction over prizes is exercised by the French
            Consuls, and desiring to be informed whether it be the intention of the Executive to
            permit this indefinitely. it is the opinion that mister Hammond be informed that
            effectual measures are taken to put an end to the exercise of admiralty jurisdiction by
            the French Consuls, that the French have by treaty a right to come into our ports with
            their prizes, exclusively, that they have also a right by treaty to enter our ports for
            any urgent necessity, that this right is exclusive as to privateers but not so as to
            public vessels of war and has therefore not been denied to British ships of war nor has
            the Executive as yet prescribed to either any limits to the time they may remain in
            their ports.
          A letter from mister Bordman at Boston dated Sep. 4 was recd complaining of the capture
            of the schooner Flora an American vessel by the Roland, one of the illicit privateers.
            it is the opinion he must seek redress in the courts of law.
          The draught of a letter to mister Pinckney on the Additional instructions of the court
            of St James’s dated June 8. 93 was read and approved.
          A Question was proposed by the President Whether we ought not to enquire from mister
            Hammond if he is prepared to give an answer on the subject of the inexecution of the
            treaty? it is the opinion that it will be better to await the arrival of the next
            packet, then to make the application to mister Hammond, and if he be
            not prepared to answer, that mister Pinckney be instructed to remonstrate on the subject
            to the British court.
          
            Th: Jefferson
            H. Knox.
            Edm: Randolph
          
        